



COURT OF APPEAL FOR ONTARIO

CITATION: 1860035 Ontario Ltd. v. Velika Realty Inc., 2016
    ONCA 195

DATE: 20160307

DOCKET: C61183

Laskin, MacFarland and Roberts JJ.A.

BETWEEN

1860035 Ontario Ltd.

Plaintiff (Respondent)

and

Velika Realty Inc. and Ahmed Abou-Gabal

Defendants (Appellants)

Charles L. Merovitz, for the appellants

Craig O'Brien, for the respondent

Heard: March 4, 2016

On appeal from the judgment of Justice Paul B. Kane of the
    Superior Court of Justice, September 15, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The appellants appeal the order of Kane J. striking their statement of
    defence. In support of their appeal they seek to file fresh evidence. Their
    main submission is that their failure to file defending material is the fault
    of their lawyer. We do not see the record that way. As both Robertson J. and
    Kane J. recognized, the position the appellants now find themselves in due to
    their own intransigence. They have failed to comply with a litany of court
    orders and even in their fresh evidence material have not put forward any
    evidence showing a defence to any of these orders.

[2]

Kane J. properly recognized that a court should only reluctantly strike
    a defendants statement of defence. In his opinion this was one of those rare
    cases in which it was appropriate to do so. We agree. The appeal is dismissed
    as is the motion to admit fresh evidence. The respondent is entitled to its
    costs of the appeal and the fresh evidence motion in the amount of $15,000
    inclusive of disbursements and applicable taxes.


